department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list legend taxpayer a plan b employer c amount dear this is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a represents that he received a distribution of amount from plan b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to significant family and work related issues which impaired his ability to complete the rollover within 60-days taxpayer a participated in plan b with financial_institution c taxpayer a represents that he retired from employer c on date and began receiving a monthly annuity benefit in addition to the monthly benefit taxpayer a was scheduled to receive an additional benefit that could be applied to his annuity rolled over to another retirement_plan or received in a lump-sum payment in october plan b provided taxpayer a written communication concerning this benefit that fully explained taxpayer a's options taxpayer a represents that because of a medical issue at the time he missed a scheduled appointment with a counselor of plan that would more fully explain his options concerning this additional benefit taxpayer a never rescheduled the appointment as a result of not electing any of the options presented to taxpayer a plan issued a lump-sum payment of amount on date in march taxpayer a was advised by his tax preparer that he had missed the 60-day rollover period taxpayer a tried to return the check to plan but was told that since federal withholding was deducted that the distribution could not be reversed taxpayer a indicated that during the 60-day rollover period he had no specific health issues that prevented a rollover but represents he was caring for his spouse and provided support for a grandchild with ongoing medical issues however these issues were present prior to the distribution and did not significantly increase during the 60-day period based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 a provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from a qualified_retirement_plan where the individual failed to complete a rollover to another qualified_plan or ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated above in revproc_2003_16 in this instance however the service finds that the documentation and materials provided by taxpayer a do not demonstrate how any of these factors resulted in his failure to accomplish a timely rollover of amount taxpayer a represented that his inability to complete a rollover of amount was caused by his missing a scheduled appointment with plan b's counselor and significant family issues during the 60-day rollover period however these issues existed prior to the distribution and did not appreciably increase during the 60-day period therefore the service declines to waive the 60-day rollover requirement with respect to the distribution of amount from plan b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office dollar_figure if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t1 id at sincerely r tj carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
